Citation Nr: 1101400	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Steven P. Nixon


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2007, a statement of the case 
was issued in December 2007, and a substantive appeal was 
received in March 2008.   

The Veteran requested a Travel Board hearing on this matter, 
which was held in March 2010 at which time he presented as a 
witness before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

The Veteran did not suffer any additional disability as a result 
of VA treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident of fault on the 
part of VA, or as a result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2008, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an October 2009 
supplemental statement of the case, following the provision of 
notice.  The appellant has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).
While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim is denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; obtained a medical opinion as to the 
existence or non-existence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA; and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

§1151

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma that 
he contends should have been diagnosed earlier by the VA medical 
center.  Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
Veteran suffers an injury or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . awarded 
under any of the laws administered by the Secretary, or as the 
result of having submitted to an examination under any such law, 
and not the result of such Veteran's own willful misconduct, and 
such injury or aggravation results in additional disability to or 
the death of such Veteran, disability or death compensation . . . 
shall be awarded in the same manner as if such disability, 
aggravation or death were service-connected."  38 U.S.C.A. § 1151 
(West 1991).

Earlier interpretations of the pertinent statute and regulations 
required evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits. See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United States 
Court of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, see 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United 
States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA hospitalization 
and additional disability, and that there need be no 
identification of "fault" on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme 
Court decision. The amendment was effective November 25, 1991, 
the date the Court issued the Gardner decision.  60 Fed. Reg. 
14,222 (March 16, 1995).  Subsequently, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after October 
1, 1997, to preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in judgment 
or similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it 
is determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, compensation will be payable for such additional 
disability. Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the Veteran. 
38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that 
are certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

The Board received the current claim in August 2006.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA or 
by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

At the Veteran's March 2010 Board hearing, he testified that had 
been receiving regular treatment at the VA for various 
disabilities for some time; and none of the medical staff 
detected his non-Hodgkin's lymphoma.  He stated that in July 
2006, he went to the emergency room at the Central Mississippi 
Medical Center (CMMC), which is a private facility.  Upon being 
examined at the CMMC, he was diagnosed with Stage IV non-
Hodgkin's lymphoma.  He contends that the VA medical center was 
negligent in not detecting his non-Hodgkin's lymphoma before it 
reached Stage IV.  He further testified that he went to the 
emergency room as a result of pain in his right side; and that he 
had made similar complaints to the staff at the VA medical 
center.  

The Veteran's August 2006 claim states that in December 2005, he 
complained of having trouble keeping food down.  He was 
prescribed Omeprazole (to treat reflux and prevent stomach 
ulcers).  He stated that in May 2006, he began having pain in his 
back, side, and stomach.  He took over the counter pain killers; 
but the symptoms were getting worse.  He sought VA treatment on 
June 28, 2006.  He was prescribed hydrocodone for the pain; but 
was not given a diagnosis.  He stated that the pain kept getting 
worse and he returned to the VA in mid-July 2006.  His doctor was 
not in the office that day so the Veteran was not given anything 
for the pain.  The pain got so severe that on July 16, 2006, he 
went to the emergency room at CMMC; and it was determined that he 
was in the advanced stages of cancer.  He spent a few days at the 
hospital.  He stated that the emergency room doctor told him that 
his cancer is very slow growing and that he has had it for a long 
time.   

The VA treatment records confirm that the Veteran sought 
treatment in December 2005 with disjointed complaints.  His 
complaints included gastroesophageal reflux disease (GERD) and a 
mole on his back.  He sought treatment from the VA again in 
February 2006; but his complaints did not include any 
gastroesophageal symptoms or complaints of pain in his back, 
side, or stomach.  

The treatment records reflect that on June 28, 2006 the Veteran 
complained of right flank pain responsive to over the counter 
non-steroidal anti-inflammatory drugs (NSAIDs).  There was no 
trauma or strain.  No diagnosis was given.  

The Veteran sought VA treatment again on July 12, 2006.  He 
continued to complain of right flank pain radiating into his 
back.  He wanted to undergo a CT scan.  The Veteran was informed 
that the provider was on leave and that he would have to be seen 
as a walk in with another provider.  The Veteran stated that he 
did not want to wait, and that he would return at another time.  

The treatment records also confirm that the Veteran was admitted 
to the CMMC on July 16, 2006.  He presented with severe pain 
radiating from the back to the flank areas as well as in the 
lower abdominal wall.  He reported that he has been complaining 
of this type of pain for approximately a month to six weeks.  He 
was assessed with a probable lymphoma.  Further testing revealed 
a B cell neoplasm-follicular center cell lymphoma.  He was 
discharged on July 20, 2006 with instructions to follow up with 
oncology service.    

In October 2009, the Veteran's claims file was sent to a VA 
examiner for a medical opinion regarding the issue of whether the 
Veteran incurred an additional disability as a result of VA 
treatment due to carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the part of 
VA, or as a result of an event that was not reasonably 
foreseeable.  The examiner extensively reviewed the claims file 
and correctly noted that the Veteran first sought treatment for 
right flank pain symptoms on June 28, 2006 and that he went to 
the emergency room on July 16, 2006.  He was diagnosed on July 
18, 2006 (a mere three weeks after his initial complaints of 
right flank pain).  He also noted that the diagnosis was made 
within 4 weeks of the onset of pain symptoms.  The examiner 
concluded that there was no undue delay in the Veteran's 
diagnosis and that there was no evidence to support the 
contention that there was a failure to timely diagnose or 
properly treat.  He further opined that there was no additional 
disability due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the VA or any caregiver.  

The Veteran's contention is essentially that the VA should have 
detected the Veteran's non-Hodgkin's lymphoma while it was in its 
early stages.  However, he fails to explain how the VA could have 
detected the disability when he did not complain of right flank 
pain until June 28, 2006.  CMMC treatment records reflect that 
the Veteran's symptoms did not have their onset until 4-6 weeks 
prior to diagnosis.  The Board fails to see how the VA could be 
negligent in failing to detect a disability that was asymptomatic 
until 4-6 weeks prior to diagnosis.  

The Veteran stated in his August 2006 claim that his physician at 
the CMMC told him that non-Hodgkin's lymphoma is a slow growing 
cancer and that the Veteran must have had it for a long time.  
The Board notes that memories of what a clinician may or may not 
have said cannot constitute competent medical evidence.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995).  Nonetheless, even if 
the medical evidence confirmed that the Veteran had had cancer 
for a long time prior to diagnosis, the evidence clearly reflects 
that the disability was asymptomatic until June 2006; and that 
the Veteran failed to seek treatment for it until June 28, 2006.  
Consequently, this is the earliest date at which it could have 
been detected; and it is a mere three weeks prior to the actual 
diagnosis of July 18, 2006.  The Veteran has testified that 
treatment of the disability has been somewhat successful; but he 
has failed to show that the three week delay in treatment has 
caused him additional disability.  

The Board notes that the Veteran's testimony is largely credible 
and much of it is supported by both the VA and CMMC treatment 
records.  However, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
Veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on these 
recollections to provide the necessary nexus between service and 
current disability.  In this, and in other cases, only 
independent medical evidence may be considered to support Board 
findings.  The Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In this case, the only competent medical opinion regarding 
carelessness, negligence, lack of proper skill, error in 
judgment, etc. on the part of the VA is the October 2009 VA 
medical opinion.  The October 2009 examiner concluded that there 
was no undue delay in the Veteran's diagnosis and that there was 
no evidence to support the contention that there was a failure to 
timely diagnose or properly treat.  He further opined that there 
was no additional disability due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the VA or any caregiver.  In the absence of 
a contrary competent medical opinion, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim.  



As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
compensation under 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for non-
Hodgkin's lymphoma is denied.  



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


